UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-Q Mark One ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-496 HERCULES INCORPORATED A Delaware Corporation I.R.S. Employer Identification No.51-0023450 Hercules Plaza 1313 North Market Street Wilmington, Delaware19894-0001 Telephone:302-594-5000 www.herc.com Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes:ýNo:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ýAccelerated filer oNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes:oNo:ý As of October 29, 2007 115,631,921 shares of registrant’s common stock were outstanding. Table of Contents HERCULES INCORPORATED FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 3 ITEM 1.Consolidated Financial Statements 3 Consolidated Statements of Operations and Comprehensive Income 3 Consolidated Balance Sheets 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 1. Basis of Presentation 6 2. Recent Accounting Pronouncements 6 3. Acquisitions and Investments 6 4. Intangible Assets and Goodwill 7 5. Debt 7 6. Pension and Other Postretirement Benefits 8 7. Asset Retirement Obligations and Environmental Contingencies 8 8. Commitments and Contingencies 9 9. Stock-Based Compensation 18 10. Supplemental Financial Statement Disclosures 20 11. Restructuring Programs 21 12. Other Operating Expense, Net 22 13. Other Expense, Net 22 14. Income Taxes 22 15. Earnings (Loss) Per Share 23 16. Reporting Segment Information 24 17. Financial Instruments and Risk Management, Including Derivatives 24 18. Financial Information of Guarantor Subsidiaries 25 Forward-Looking Statements 33 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 33 Business Overview 33 Critical Accounting Estimates 35 Results of Operations – Consolidated Review 37 Results of Operations – Segment Review 42 Liquidity and Capital Resources 47 Financial Condition 49 Commitments and Contractual Obligations 49 Recent Accounting Pronouncements 51 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 51 ITEM 4.Controls and Procedures 52 PART II – OTHER INFORMATION 53 ITEM 1.Legal Proceedings 53 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 53 ITEM 6.Exhibits 53 SIGNATURE 54 EXHIBIT INDEX 55 - 2 - Table of Contents PARTI
